Opinion by
Orlady, J.,
The assignments of error are an essential part of the pleadings in this court, and as such should be so complete in themselves as not to require reference to other parts of the record. When the case is disposed of and the record returned to the court below, the praecipe, assignments of error and plea thereto, are all the papers that usually remain of record in this court as the basis of our judgment or decree, as the case may be. It must be obvious, therefore, that each specification of error, should in and of itself, present the question we are called upon to decide, is the language of Judge Sterrett, in Landis v. Evans, 113 Pa. 332, and repeated in North Mountain Water Co. v. Troxell, 223 Pa. 315. Taken in connection with the question involved, they should set forth the grounds upon which the appellant complains of the action of the court below, so that the appellate court will not be compelled to go to the argument of counsel to ascertain the. grounds of the appeal: International Savings and Trust Co. v. Kleber, 29 Pa. Superior Ct. 200.
Each of the rules of the appellate courts is important *534and they must be enforced to insure uniformity in practice, arid when violated the appeal may be quashed either on request of the appellee, or by the court of its own motion: there cannot be any excuse for violating or ignoring them.
The first assignment purports to be a quotation from the charge of the court, which it is not, either in form or substance. Rule XV is mandatory in its requirements and this assignment cannot be considered.
The same objection lies to the third, fifth and sixth, in not literally following our rules XV and XVI.
The fourth assignment is fatally defective in violating rule XVI, and in incorrectly quoting the evidence to which it refers. The part omitted being an important element in considering the offer and ruling of the court thereon. See Spring City Brick Co. v. Machine Mfg. Co., 39 Pa. Superior Ct. 7; Com. v. Lenhart, 40 Pa. Superior Ct. 572; Simpson v. Carroll, 41 Pa. Superior Ct. 343; Haley v. Chemical Co., 224 Pa. 316; Com. v. Volquarts, 36 Pa. Superior Ct. 199; Winnett v. Gas Co., 37 Pa. Superior Ct. 204; Com. v. McKwayne, 221 Pa. 449.
Where special instructions were not asked for at the trial, and particular error of law or material misstatement of the evidence cannot be pointed out, the court will be reviewed on the general effect of the charge and not upon sentences or paragraphs disconnected with the context which qualifies and explains them: if as a whole, the charge was calculated to mislead there is error in the record, if not, there is none: Rider-Ericsson Engine Co. v. Fredericks, 25 Pa. Superior Ct. 72; Com. v. Dehle, 42 Pa. Superior Ct. 300; Columbia Glass Co. v. Glass Co., 43 Pa. Superior Ct. 367; Anspach v. Christman, 44 Pa. Superior Ct. 99; Com. v. Simon, 44 Pa. Superior Ct. 538.
After an examination of the whole record, we are satisfied that the opinion of the court below in refusing a new trial, fully and fairly disposes of every question raised, and affirm the judgment for the reasons given therein.